Carroll, J.
This is an action for work and material. The defendants are trustees of the Melrose Real Estate Trust. They contend that they are not liable, because the work and material were furnished to the trust and the contract was signed by them not, as individuals, but as trustees. At the trial, against the exception of the plaintiff, the defendants introduced evidence of an oral agreement, made before the written contract was signed, by which the plaintiff agreed not to look to the defendants for payment.
The jury found in answer to a question, that there was no such oral agreement, and also found for the plaintiff. The case is here *353on a report made by the judge * at the request of the defendants, which is in substance, that if no error of law appears, judgment is to be entered for the plaintiff.
C. W. Noyes, J. R. Wellman & C. H. Gilmore, for the defendant Pingree, submitted a brief.
C. A. Castle, for the defendant Townsend, submitted a brief.
J. B. Jacobs, for the plaintiff.
The defendants attempted to prove that there was this oral agreement, earlier in date than the written. Even if this evidence were admissible, they cannot now complain of any error of law, since the jury found, as a fact, that there was no such agreement.
By adding the word "trustee” to their names, the defendants did not exempt themselves from personal responsibility, nor did they, by such a signature, provide that the plaintiff was to look solely to the trust estate. Carr v. Leahy, 217 Mass. 438.
According to the terms of the report, judgment is to be entered for the plaintiff, for the sum of $725.71 and interest from the date of the verdict.

So ordered.


 Bell, J.